Name: 73/357/EEC: Commission Decision of 21 November 1973 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets
 Type: Decision
 Subject Matter: trade policy;  beverages and sugar;  agricultural policy;  prices
 Date Published: 1973-11-24

 Avis juridique important|31973D035773/357/EEC: Commission Decision of 21 November 1973 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets Official Journal L 323 , 24/11/1973 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 5 P. 0178 Swedish special edition: Chapter 3 Volume 5 P. 0178 COMMISSION DECISION of 21 November 1973 supplementing Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets (73/357/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities; Having regard to the Provisional Rules of Procedure of the Commission of 6 July 1967 (1), as amended by the Decision of 2 July 1970 (2); Whereas by its Decision of 3 April 1968 (3), as last supplemented by its Decision of 7 November 1973 (4), the Commission introduced arrangements for delegating authority to take certain market management measures within the framework of the common organization of agricultural markets; Whereas the considerations which led the Commission to introduce these arrangements apply equally to the fixing of the special export levy on sugar (EEC) No 608/72 (5) of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market, HAS DECIDED AS FOLLOWS: Article 1 The following indent is added to Article 1 (1) (d) of the Commission Decision of 3 April 1968: - the special export levy referred to in Article 1 of Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market. Article 2 This Decision shall enter into force on 23 November 1973. It shall be published in the Official Journal of the European Communities. Done at Brussels, 21 November 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No 147, 11.7.1967, p. 1. (2)OJ No L 145, 3.7.1970, p. 28. (3)OJ No L 89, 10.4.1968, p. 13. (4)OJ No L 308, 8.11.1973, p. 27. (5)OJ No L 75, 28.3.1972, p. 5.